DETAILED ACTION   
Election/Restriction

1.	Applicant's election without traverse of Group I, claims 1 - 22 is acknowledged.

Claim Objections
2.	Claims 7, 12, 16 are objected to because of the following informalities:
          In claim 7, lines 2 - 4, “the gate insulating film overlaps another portion of the first area, an entirety of the channel area, and an entirety of the second area of the first active layer” should be changed to “the gate insulating film overlaps another portion of the first area, an entirety of the channel area, and a portion of the second area of the first active layer”. For example, fig. 13 of Applicant shows the gate insulating film (630) overlaps another portion of the first area (621), an entirety of the channel area (623), and a portion of the second area (622) of the first active layer (620) because at least one portion of the second area 622 is exposed from the gate insulating film 630 by a via hole wherein the via hole filling the conductive material 672.
          In claim 12, lines 2 - 4, “one area of the first area and the second area is disposed between the channel area, and the first active layer further comprising a third area spaced apart from the channel area” should be changed to “one area of the second area is disposed between the channel area, and the first active layer further comprising a third area spaced apart from the channel area”. For example, fig. 14 of Applicant shows one area (1422) of the second area (1422, 1424) is disposed between the channel area (1423), and the first active layer further comprising a third area (1424) spaced apart from the channel area (1423).
          In claim 16, line 2, “the other area” should be changed to “other area”. Because it lacks of antecedent basis.

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3 – 9, 11, 12, 15, 16, 20, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al. (7,476,937).
With regard to claim 1, Kawasaki et al. disclose an electronic device (for example, see figs. 21A, 22) comprising: 
a panel (a panel forming in a region as shown in fig. 22) including at least one transistor (31); and a driving circuit (12, fig. 21) driving the panel, 
wherein the panel includes: 
a substrate (40); 
a first active layer (63, 64, 65, 66) disposed on the substrate (40), the first active layer (63, 64, 65, 66) including a first area (64, 66), a second area (65) spaced apart from the first area (64, 66), and a channel area (63) provided between the first area (64, 66) and the second area (65); 
a gate insulating film (45) disposed on the first active layer (63, 64, 65, 66); 
a gate electrode (48) of the at least one transistor (31) disposed on the gate insulating film (45) and overlapping a portion of the channel area (63) of the first active layer (63, 64, 65, 66); 
an interlayer insulating film (50) disposed on the gate electrode (48); and 
a first electrode (52) and a second electrode (19a) of the at least one transistor (31) disposed on the interlayer insulating film (50) and spaced apart from each other, wherein the gate electrode (48) overlaps a portion (64) of at least one area of the first area (64, 66) of the first active layer (63, 64, 65, 66).

    PNG
    media_image1.png
    452
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    554
    media_image2.png
    Greyscale



With regard to claim 3, Kawasaki et al. disclose the first area (64, 66) is connected to the first electrode (52), and the second area (65) is connected to the second electrode (19a).

With regard to claim 4, Kawasaki et al. disclose a portion (64) of the first area (64, 66) overlaps the gate electrode (48), and wherein the second area (65) does not overlap the gate electrode (48).
With regard to claim 5, Kawasaki et al. disclose a width (referred to as “x1” by examiner’s annotation shown in fig. 22 below) of the first area (64, 66) is greater than a width (referred to as “x2” by examiner’s annotation shown in fig. 22 below) of the second area (65).

    PNG
    media_image3.png
    445
    705
    media_image3.png
    Greyscale


With regard to claim 6, Kawasaki et al. disclose the first area (64, 66) is connected to the first electrode (52), wherein the second area (65) is connected to the second electrode (19a), and wherein the second electrode (19a) is electrically connected to a power supply node (referred to as “19a1” by examiner’s annotation shown in fig. 21A below) of the electronic device.

    PNG
    media_image4.png
    482
    644
    media_image4.png
    Greyscale


With regard to claim 7, Kawasaki et al. disclose the gate insulating film (45) overlaps another portion (66) of the first area (64, 66), an entirety of the channel area (63), and the second area (65) of the first active layer (63, 64, 65, 66).
With regard to claim 8, Kawasaki et al. disclose channel area (63) of the first active layer (63, 64, 65, 66) is disposed asymmetrically about the center of the gate electrode (48).
With regard to claim 9, Kawasaki et al. disclose an insulating film (46) disposed between the gate electrode (48) and the interlayer insulating film (50), wherein the insulating film (46) is indirectly contact with a portion of a surface of the first area (64, 66) or the second area (65) of the first active layer (63, 64, 65, 66) and in contact with a portion of a top surface of the gate insulating film (45) overlapping the first area (64, 66) and the second area (65) of the first active layer (63, 64, 65, 66).
With regard to claim 11, Kawasaki et al. disclose the portion of the channel area (63) of the first active layer (63, 64, 65, 66) overlaps the gate electrode (48).
With regard to claim 12, Kawasaki et al. disclose one area node (referred to as “65A” by examiner’s annotation shown in fig. 22 below) of the second area (65) is disposed between the channel area (63), and the first active layer further comprising a third area (referred to as “65B” by examiner’s annotation shown in fig. 22 below) spaced apart from the channel area (63).

    PNG
    media_image5.png
    445
    743
    media_image5.png
    Greyscale





With regard to claim 15, Kawasaki et al. disclose the gate insulating film (45) overlaps an entirety of the one area (65a) of and the second area (65), an entirety of the channel area (63), and an entirety of the third area (65B).
With regard to claim 16, Kawasaki et al. disclose a portion of the other area (referred to as “65C” by examiner’s annotation shown in fig. 22 above) of the first area (64, 66) and the second area (65) overlaps the gate insulating film (45).
With regard to claim 20, Kawasaki et al. disclose the panel includes an active area (referred to as “AA” by examiner’s annotation shown in fig. 21A below) and a nonactive area (referred to as “NA” by examiner’s annotation shown in fig. 21A below) surrounding the active area (AA), and wherein the transistor (31) is a driving transistor disposed in the active area (AA).

    PNG
    media_image6.png
    559
    685
    media_image6.png
    Greyscale


With regard to claim 21, Kawasaki et al. disclose a transistor array substrate (for example, see figs. 21A, 22) comprising: 
a substrate (40) on which a transistor array constituting a plurality of transistors (30, 31); 
a first active layer (63, 64, 65, 66) disposed on the substrate (40), the first active layer (63, 64, 65, 66) including a first area (64, 66), a second area (65) spaced apart from the first area (64, 66), and a channel area (63) provided between the first area (64, 66) and the second area (65); 
a gate insulating film (45) disposed on the first active layer (63, 64, 65, 66); 
a gate electrode (48) disposed on the gate insulating film (45) and overlapping a portion of the channel area (63) of the first active layer (63, 64, 65, 66); 
an interlayer insulating film (50) disposed on the gate electrode (48); and 
a first electrode (52) and a second electrode (19a) of the at least one transistor (31) disposed on the interlayer insulating film (50) and spaced apart from each other, wherein the gate electrode (48) overlaps a portion (64) of at one area of the first area (64, 66) of the first active layer (63, 64, 65, 66).

    PNG
    media_image1.png
    452
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    554
    media_image2.png
    Greyscale


With regard to claim 22, Kawasaki et al. disclose a transistor (for example, see figs. 21A, 22) comprising: 
a substrate (40); 
a first active layer (63, 64, 65, 66) disposed on the substrate (40), the first active layer (63, 64, 65, 66) including a first area (64, 66), a second area (65) spaced apart from the first area (64, 66), and a channel area (63) provided between the first area (64, 66) and the second area (65); 
a gate insulating film (45) disposed on the first active layer (63, 64, 65, 66); 
a gate electrode (48) disposed on the gate insulating film (45) and overlapping a portion of the channel area (63) of the first active layer (63, 64, 65, 66); 
an interlayer insulating film (50) disposed on the gate electrode (48); and 
a source electrode (52) and a drain electrode (19a) disposed on the interlayer insulating film (50) and spaced apart from each other, wherein the gate electrode (48) overlaps one area (64) of the first area (64, 66) of the first active layer (63, 64, 65, 66).

    PNG
    media_image1.png
    452
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    554
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (7,476,937) in view of Hotta et al. (7256457).
With regard to claim 10, Kawasaki et al. do not clearly disclose the insulating film contains hydrogen.
However, Hotta et al. disclose the insulating film (40) contains hydrogen. (for example, see column 9, lines 35 – 39, fig. 9).

    PNG
    media_image7.png
    342
    821
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Kawasaki et al.’s device to have the insulating film contains hydrogen as taught by Hotta et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Allowable Subject Matter
7.	Claims 2, 13, 14, 17 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 2, 13, 14, 17 - 19 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as the first active layer is an oxide semiconductor, wherein an electric resistance of each of the first area and the second area is lower than an electric resistance of the channel area as recited in claim 2, an electric resistance of each of the first area and the second area is lower than an electric resistance of each of the third area and the channel area as recited in claim 13, and a second active layer disposed below the first active layer, wherein the second active layer includes: a fourth area overlapping the first area of the first active layer; a fifth area overlapping the second area of the first active layer; and another channel area provided between the fourth area and the fifth area; wherein the another channel area of the second active layer overlaps the channel area of the first active layer as recited in claim 17.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826